DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 1/26/22. No claims     have been amended. Claims 4, 6-10 and 13-24 are withdrawn due to a restriction requirement. Claims 1-3, 5 and 11-12 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 1/26/22.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1 – 3, 5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOOMI et al (JP 10-095908, using machine translation).
The rejection is maintained as per reasons of record as stated in the previous office action of 11/12/21 and is incorporated herein. The wt% of the hydrogenated polybutadiene polyol has been further recalculated from the disclosed examples.
Claims 1 – 3 and 5: TOOMI discloses (see entire document) a polyester adhesive composition having structural units derived from hydrogenated polybutadiene polyol  (b-2) [as claimed], a branched diol (b-1) [as claimed], and isophthalic acid (a-2) 
TOOMI discloses that such adhesives can be used as pressure-sensitive adhesives ([0002]) [as claimed], having excellent adhesion and excellent transparency ([0046]).
TOOMI discloses 10-90% hydrogenated polybutadiene polyol (b-2) with other glycols being 80% or less ([0016]) [wherein 10% reads on the claimed range of claim 2]. 
Regarding the weight percentage of the hydrogenated polybutadiene polyol with respect to the polyester resin, Examples 1 – 3, comparative examples, and Table 1 disclose the mole percentages and weight ratios of the various acid and polyol components of the polyester resin. Thus for instance, example 1 discloses:
0.2 mol of dodecane dicarboxylic acid [multiplied by its molecular weight of 230 g/mol = 46 g];
0.8 mol of isophthalic acid [MW of 166 g/mol = 132 g];
0.9 mol of 2,2’-butylethyl propanediol [MW of 160 g/mol = 144.9 g];
0.1 mole of hydrogenated polybutadiene polyol, wherein TOOMI discloses its chemical formula ([0013], [0014]) wherein n = 3 to 110 [with n = 1 the MW is 146 g/mole; at the n = 3 point, the MW is 202 g/mol; thus 0.1 mole of 202 g/mol = 20.2 g]; 
0.3 mol of ethylene glycol [MW of 62 g/mol = 18.6g]; 
0.5 mol of pyromellitic dianhydride [MW 218 g/mol = 109 g.
Dividing 20.2 g hydrogenated polybutadiene polyol by the sum of all ingredients X 100 = approx. 4.3 wt% of hydrogenated polybutadiene polyol with respect to the 
TOOMI also discloses a molecular weight of preferably 300-6000, and more preferably of 500-3000, for the hydrogenated polybutadiene polyol ([0013]). Using the disclosed MW point of 300, one gets a hydrogenated polybutadiene polyol weight percentage of 6.2 wt% [also meeting the claimed range].

Claim 11: The glass transition temperature is -60oC to 50oC ([0019) [encompassing the claimed range with sufficient specificity], with examples of -31oC,      -18oC, -53oC, 31oC, -35oC (examples) [meeting the claimed range].
Claim 12: TOOMI discloses stabilizers in general ([0018]) and discloses an epoxy compound or any compound capable of reacting with a hydroxyl group in the polyester ([0022]) [wherein the epoxy is deemed a hydrolysis inhibitor, noting that the present specification names epoxy as a hydrolysis inhibitor].

Claim Rejections - 35 USC § 103
Claims 1 – 3, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over TOOMI et al (JP 10-095908, using machine translation).
The rejection is maintained as per reasons of record as stated in the previous office action of 11/12/21 and is incorporated herein:
TOOMI’s disclosure is discussed above and is incorporated herein by reference.
In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402; In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Specifically, TOOMI discloses a chemical formula for the hydrogenated polybutadiene polyol, wherein n = 3 to 110, and discloses a molecular weight of preferably 300-6000, and more preferably of 500-3000 ([0013]), thus giving one of ordinary skill in the art a wide range to choose from. Additionally, comparative example 2 in Table 1 discloses a polyester resin made without hydrogenated polybutadiene polyol (b-2), which resulted in a polyester resin that is cloudy and with poor compatibility ([0038]) compared to examples 1-3 comprising the hydrogenated polybutadiene polyol (b-2), which showed good transparency and adhesion. In light of the above, one of ordinary skill in the art would have been motived to vary the amount of the hydrogenated polybutadiene polyol (b-2), through routine experimentation, to arrive at a polyester adhesive with good transparency and adhesion, and have thus arrived at the claimed percentage ranges. 

Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. 

Applicant submits a calculation for example 3 of TOOMI, and concludes that example 3 teaches 41.8 wt% of hydrogenated polybutadiene polyol based on total polyester resin.
Applicant’s argument has been thoroughly considered but is not persuasive:
The Examiner was not able to figure out Applicant’s calculation. For instance, DDA is mentioned twice but it seems one DDA is actually DA, which is branched polybasic acid, but the molecular weights given to them are 196 and 527, respectively, while the MW of DDA is 230; it’s unclear how Applicant found the MW of the hydrogenated polybutadiene polyol to be 2798; it is unclear why Applicant distributed 45 moles for each of DDA and IPA and 10 moles for DA, and distributed 70 moles to BEPG, 10 moles for PTHA, 20 moles for EG, and gave 30 moles for PMAn. The Examiner would appreciate a clarification of Applicant’s calculations for a comparison with the Examiner’s calculations.
Be it as it may, TOOMI discloses a chemical formula for the hydrogenated polybutadiene polyol (see [0013], [0014]) wherein n = 3 to 110. Thus, when n = 1 the MW is 146 g/mole; when n = 3 the MW is 202 g/mol; etc. TOOMI also discloses a range of molecular weights of preferably 300-6000, and more preferably of 500-3000 for the hydrogenated polybutadiene polyol.
TOOMI’s examples disclose weight percentages for the hydrogenated polybutadiene polyol that meets Applicant’s range of 0.01 – 35 wt%. For instance, TOOMI’s example 1, calculated above, contain approx. 4.3 wt% of hydrogenated polybutadiene polyol relative to total polyester resin, using n=3  in the formula for hydrogenated polybutadiene polyol.
In addition, one of ordinary skill in the art would be motivated to vary the percentage of the hydrogenated polybutadiene polyol since TOOMI discloses a wide range to choose from, with n = 3 to 110, and molecular weights of 300-6000 for the hydrogenated polybutadiene polyol, and since TOOMI’s comparative example 2, which does not contain hydrogenated polybutadiene polyol, clearly shows the importance of adding the hydrogenated polybutadiene polyol to achieve good transparency and adhesion.
A prima facie case of obviousness exists when the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051; and, further, when it has been established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); and where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402; In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  

Applicant submits that the problem to be solved by TOOMI is to provide a polyester resin that is excellent in adhesiveness to polyolefin and excellent in transparency; but that usually means that the content of the hydrogenated polybutadiene should be high as per paragraph [0016]; that contrary to TOOMI, the hydrogenated polybutadiene of the present claims are unexpectedly set to a comparatively low value, but the adhesiveness to a polyolefin and the transparency are nonetheless excellent; that TOOMI also does not contemplate that if the content of the hydrogenated polybutadiene is high, compatibility  with other additives cause would appearance failure.
Applicant’s argument has been considered but is not persuasive:
	Paragraph [0016] and [0017] of TOOMI disclose that if the amount of hydrogenated polybutadiene is too low, adhesion to an olefin is deteriorated but if it is too high, the cohesive strength of the resin is weak which also deteriorates adhesiveness, which gives one of ordinary skill in the art the motivation to vary the amount of hydrogenated polybutadiene to achieve the desired results of adhesiveness and transparency.
More importantly, TOOMI discloses examples of amounts that read on the claimed range, as discussed above.
Regarding compatibility with other additives, claim 1 does not claim any additives and, further, TOOMI discloses additives ([0017]) and gets excellent adhesiveness and transparency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765